Exhibit 10.1

CRAWFORD & COMPANY

FROZEN ACCRUED VACATION STOCK PURCHASE PLAN

Section 1        Purpose. The primary purpose of this Plan is to allow each
Eligible Employee a one-time opportunity to exchange his or her Frozen Accrued
Vacation for Stock based on the closing price of the Stock on a pre-determined
and pre-announced date.

Section 2        Definitions.

2.1        The term “Authorization” means the election form that an Eligible
Employee will be required to properly complete and timely file with the Plan
Administrator before the end of the Offering Period in order to participate in
this Plan.

2.2        The term “Board” means the Board of Directors of Crawford.

2.3        The term “Code” means the Internal Revenue Code of 1986, as amended.

2.4        The term “Committee” means the Nominating/Corporate
Governance/Compensation Committee of the Board.

2.5        The term “Crawford” means Crawford & Company, a corporation
incorporated under the laws of the State of Georgia, and any successor to
Crawford.

2.6        The term “Elected Accrued Vacation Exchange” means the number of
hours of Frozen Accrued Vacation that a Participant has elected to exchange for
Stock on the Purchase Date.

2.7        The term “Eligible Employee” means each employee of Crawford or a
Subsidiary who is pay-grade E9 or above who has Frozen Accrued Vacation.

2.8        The term “Frozen Accrued Vacation” means vacation accrued as of
December 31, 2005, less any vacation taken from such accrued balance after such
date; provided, that for employees who were employees of Broadspire Management
Services, Inc. as of October 30, 2006, “Frozen Accrued Vacation” means carryover
vacation that rolled from 2006 into 2007, less any vacation taken from such
accrued balance after December 31, 2006.

2.9        The term “Offering Period” means a period set by the Plan
Administrator for Eligible Employees to elect to exchange Frozen Accrued
Vacation for Stock, which will end before the Purchase Date.

2.10        The term “Participant” means each Eligible Employee who has elected
to exchange his or her Frozen Accrued Vacation for Stock pursuant to this Plan.

2.11        The term “Plan” means this Crawford & Company Frozen Accrued
Vacation Stock Purchase Plan as effective as of the date set forth in Section 3
and as thereafter may be amended from time to time.

 

1



--------------------------------------------------------------------------------

2.12        The term “Plan Administrator” means the person or persons appointed
by the Committee to administer this Plan.

2.13        The term “Purchase Date” means the date set by the Plan
Administrator as the effective date for the purchase of Stock pursuant to the
Elected Accrued Vacation Exchange.

2.14        The term “Purchase Price” means the closing price for a share of
Stock on the Purchase Date, as such closing price is accurately reported in The
Wall Street Journal or in any successor to The Wall Street Journal or, if there
is no such successor, any similar trade publication selected by the Plan
Administrator or, if the Plan Administrator makes no such selection, as such
closing price is determined in good faith by the Plan Administrator; provided,
if no closing price is so accurately reported for such day, the closing price
for such day shall be deemed to be the last closing price for a share of Stock
that was so accurately reported before such day.

2.15        The term “Stock” means the $1.00 par value Class A Common Stock of
Crawford.

2.16        The term “Subsidiary” means each entity that is a subsidiary of
Crawford for the purposes of Section 424(f) of the Code.

Section 3        Effective Date. This Plan shall be effective as of the date of
its adoption and approval by the Board.

Section 4        Stock Available for Purchase. There shall be 550,000 shares of
Stock available for purchase from Crawford under this Plan; provided that the
aggregate number of shares of Stock issued under the Plan, and the aggregate
number of shares of Stock issued to any one individual under the Plan, will not
equal or exceed the limitations specified in Rule 312 of the New York Stock
Exchange.

Section 5        Administration. The Plan Administrator shall be responsible for
the administration of this Plan and shall have the power in connection with such
administration to interpret this Plan and to take such other action in
connection with such administration as the Plan Administrator deems necessary or
equitable under the circumstances. The Plan Administrator also shall have the
power to delegate the duty to perform such administrative functions as the Plan
Administrator deems appropriate under the circumstances. Any person to whom the
duty to perform an administrative function is delegated shall act on behalf of
and shall be responsible to the Plan Administrator for such function. Any action
or inaction by or on behalf of the Plan Administrator under this Plan shall be
final and binding on each Eligible Employee, each Participant and on each other
person who makes a claim under this Plan based on the rights, if any, of any
such Eligible Employee or Participant under this Plan.

Section 6         Participation.

6.1        Each individual who is an Eligible Employee on the first day of the
Offering Period will be a Participant if he or she properly completes and files
an Authorization with the Plan Administrator on or before the last day of the
Offering Period and he or she remains an Eligible Employee through the Purchase
Date.

 

2



--------------------------------------------------------------------------------

6.2        An Authorization shall require an Eligible Employee to provide such
information and to take such action as the Plan Administrator in his or her
discretion deems necessary or helpful to the orderly administration of this
Plan. A Participant’s status as such shall terminate if he or she withdraws his
or her Authorization under Section 7 or his or her employment terminates before
the Purchase Date.

Section 7        Purchase Election.

7.1        Each Participant’s Authorization shall specify the number of whole
hours of Frozen Accrued Vacation that he or she authorizes to exchange for Stock
on the Purchase Date.

7.2        A Participant may file an amended Authorization with the Plan
Administrator on or before the end of the Offering Period to change the number
of whole hours of Frozen Accrued Vacation that he or she authorizes to exchange
for the purchase of Stock on the Purchase Date.

7.3        A Participant may not purchase Stock under this Plan other than by
the exchange of Frozen Accrued Vacation.

Section 8        Stock Purchase.

8.1        On the Purchase Date, each Participant’s Elected Accrued Vacation
Exchange will be valued based on the Participant’s annual rate of salary as in
effect as of such date and used to purchase such whole number of shares of Stock
determined by dividing the value of the Participant’s Elected Accrued Vacation
Exchange by the Purchase Price.

8.2        If the number of shares of Stock available under the Plan is
insufficient to cover the shares that Participants have elected to purchase
through effective Authorizations on the Purchase Date, then the number of shares
of Stock to be purchased by each Participant shall be reduced to equal the
number of shares of Stock (rounded down to the nearest whole number) that the
Plan Administrator shall determine by multiplying (i) the total number of shares
of Stock available under this Plan by (ii) a fraction, the numerator of which is
the number of whole shares of Stock that the Participant would have purchased if
sufficient shares were available under this Plan and (ii) the denominator of
which is the total number of whole shares of Stock that would have been
purchased by all Participants under this Plan if sufficient shares were
available.

8.3        If, after the purchase of as many whole shares of Stock as a
Participant’s Elected Accrued Vacation Exchange will permit, a Participant has a
remaining balance (representing a fractional share of Stock), such balance shall
be paid to the Participant in cash (without interest thereon) as soon as
practicable following the Purchase Date.

8.4        Upon the purchase of Stock on the Purchase Date, each Participant’s
Frozen Accrued Vacation will be reduced by the number of hours of Frozen Accrued
Vacation that he or she exchanged for Stock on the Purchase Date.

Section 9        Withholding. Each Elected Accrued Vacation Exchange shall be
made subject to the condition that the Participant consents to whatever action
the Plan Administrator directs to satisfy the minimum statutory tax withholding
requirements, if any, that the Plan Administrator in its discretion deems
applicable to the Elected Accrued Vacation Exchange. The Participant may elect
to satisfy such minimum federal and state tax withholding requirements through a
reduction in the number of shares of Stock actually transferred to him or to her
under the Elected

 

3



--------------------------------------------------------------------------------

Accrued Vacation Exchange. No withholding shall be effected under the Plan that
exceeds the minimum statutory federal and state withholding requirements. If the
Participant does not make an election as to the method of satisfying minimum
statutory tax withholding requirements, if any, prior to the payment of Stock
for such Elected Accrued Vacation Exchange, the Participant shall be deemed to
have consented to satisfaction of such withholding by reduction of the
Participant’s paycheck.

Section 10        Delivery. Any shares of Stock purchased under this Plan shall
be registered for the Participant, on an uncertificated basis, in (i) his or her
name or, if the Participant so directs on his or her Authorization filed with
the Plan Administrator on or before the Purchase Date and if permissible under
applicable law, (ii) the names of the Participant and one such other person as
may be designated by the Participant, as joint tenants with rights of
survivorship. No Participant (or any person who makes a claim through a
Participant) shall have any interest in any shares of Stock pursuant to this
Plan until such shares of Stock actually have been purchased and registered to
such person. Notwithstanding the foregoing, if the Participant has established a
brokerage account with SunTrust Investment Services in connection with the
Participant’s participation in the Company’s Executive Stock Bonus Plan, and the
Participant supplies the Plan Administrator with the necessary transfer
authorizations, the shares of Stock purchased under this Plan shall be deposited
in the Participant’s brokerage account.

Section 11        Termination of Employment. If a Participant’s employment
terminates on or before the Purchase Date for any reason whatsoever, his or her
Authorization shall be deemed null and void and his or her Frozen Accrued
Vacation automatically shall be distributed in cash in accordance with
Crawford’s vacation policy.

Section 12        Transferability. No right to purchase shares of Stock under
this Plan may be assigned, encumbered, alienated, transferred, pledged, or
otherwise disposed of in any way by a Participant during his or her lifetime,
and any attempt to do so shall be without effect.

Section 13        Adjustment. The number of shares of Stock available under this
Plan shall be adjusted by the Board in an equitable manner to reflect any change
in the capitalization of Crawford, including, but not limited to such changes as
dividends paid in the form of Stock or Stock splits. If any adjustment under
this Section 13 would create a fractional share of Stock or a right to acquire a
fractional share, such fractional share shall be disregarded and the number of
shares of Stock shall be the next lower number of whole shares of Stock,
rounding all fractions downward. An adjustment made under this Section 13 by the
Board shall be conclusive and binding on all affected persons.

Section 14        Securities Registration. If Crawford shall deem it necessary
to register under the Securities Act of 1933, as amended, or any other
applicable statutes, any shares of Stock under this Plan or to qualify any such
shares of Stock for an exemption from any such statutes, Crawford shall take
such action at its own expense before delivery of the certificate representing
such shares of Stock. If shares of Stock are listed on any national stock
exchange at the time of the purchase of shares of Stock under this Plan,
Crawford (whenever required) shall register shares of Stock under the Securities
Exchange Act of 1934, as amended, and shall make prompt application for the
listing on such national exchange of such shares, all at the expense of
Crawford.

 

4



--------------------------------------------------------------------------------

Section 15        Amendment or Termination. This Plan may be amended by the
Board from time to time to the extent that the Board deems necessary or
appropriate in light of, and consistent with the laws of the State of Georgia;
provided no such amendment may adversely impact a Participant. The Board also
may terminate this Plan at any time; provided, however, no such amendment may
adversely impact a Participant, unless the Board acting in good faith deems that
such action is required under applicable law.

Section 16        Notices. All Authorizations and other communications from
Participants to the Plan Administrator under, or in connection with, this Plan
shall be deemed to have been filed with the Plan Administrator when actually
received in the form specified to the Plan Administrator at the location, or by
the person, designated by the Plan Administrator for the receipt of such
Authorizations and communications.

Section 17        Employment. No offer under this Plan shall constitute an offer
of employment, and no acceptance of an offer under this Plan shall constitute an
employment agreement. Any such offer or acceptance shall have no bearing
whatsoever on the employment relationship between any Eligible Employee and
Crawford or any Subsidiary. No Eligible Employee shall be induced to participate
in this Plan by the expectation of employment or continued employment.

Section 18        Headings, References and Construction. The headings to
sections in this Plan have been included for convenience of reference only.
Except as otherwise expressly indicated, all references to sections in this Plan
shall be to sections of this Plan. This Plan shall be interpreted and construed
in accordance with the laws of the State of Georgia.

 

CRAWFORD & COMPANY By:  

  /s/ Jeffrey T. Bowman

Title:     President and CEO

 

5